Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-24 are rejected under 35 U.S.C. 101. Claims 20-24 are directed to a machine-readable medium. Paragraph [0045] of the specification recites “A machine-readable storage device may include any non-transitory mechanism for storing information in a form readable by a machine” but does not specify that a machine-readable medium excludes transitory signals or the relationship between the machine-readable storage device and the machine-readable medium. Therefore, claims 20-24 do not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 15, and 17- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devulapalli et al (US 20190042979 A1, herein Devulapalli).
Regarding claim 1, Devulapalli teaches a system for thermal policy tuning on an electronic device, comprising: a memory device configured to store instructions; and a processor subsystem (fig. 1 and para. [0012] recite an embodiment of an electronic processing system 10 may include a processor 11, memory 12 communicatively coupled to the processor 11, a sensor 13 (e.g., a thermal sensor, an airflow sensor, a power sensor, an activity sensor, etc.) communicatively coupled to the processor 11, a cooling subsystem 14 (e.g., including passive and/or active cooling components) communicatively coupled to the processor 11, and a machine learning agent 15 communicatively coupled to the processor 11, the sensor 13, and the cooling subsystem 14), which when configured by the instructions, is operable to perform the operations comprising: 
accessing a thermal policy configuration comprising a plurality of parameters to control a thermal policy of the electronic device (para. [0025] recites the machine learning agent 42 may receive input information from the CPU thermal simulator 44 including state information such as CPU frequency information, CPU utilization information, CPU temperature information, fan revolutions-per-minute (RPM) information, etc. (i.e. accessing a configuration of parameters to control a thermal policy)); 
using the thermal policy configuration as input to a machine-learning algorithm (para. [0025] recites the neural network 42a may process the input information and create a decision network 42b which outputs a recommended new fan RPM and a recommended new CPU frequency to the CPU thermal simulator 44 (i.e. using the thermal policy configuration as input to a machine-learning algorithm). Alternatively, some embodiments of the training system 40a may utilize a real system in place of the CPU thermal simulator 44), 
the machine-learning algorithm using an objective function to determine a revised thermal policy configuration (para. [0026] recites the agent 42 may process the input information with the neural network 42a and the decision network 42b may output a recommended new fan RPM to the fan controller 46c, and a recommended new CPU frequency to the CPU frequency controller 46a (i.e. determining a revised thermal policy)); 
and implementing the revised thermal policy configuration on the electronic device (para. [0025] recites after the agent 42 has built a supervised model, the agent 42 may start to take actions based on the learned behavior (i.e. implementing the revised thermal policy)).
Regarding claim 2, Devulapalli teaches the system of claim 1, wherein the electronic device comprises a processor (para. [0014] recites embodiments of the processor 11 may include a general purpose processor, a special purpose processor, a central processor unit (CPU), a controller, a micro-controller, etc.).
Regarding claim 3, Devulapalli teaches the system of claim 1, wherein the electronic device comprises a graphics processing unit (para. [0053] recites additional processing element(s) may include additional processors(s) that are the same as a first processor 1070, additional processor(s) that are heterogeneous or asymmetric to processor a first processor 1070, accelerators (such as, e.g., graphics accelerators or digital signal processing (DSP) units), field programmable gate arrays, or any other processing element. Para. [0055] recites furthermore, I/O subsystem 1090 includes an interface 1092 to couple I/O subsystem 1090 with a high performance graphics engine 1038. In one embodiment, bus 1049 may be used to couple the graphics engine 1038 to the I/O subsystem).
Regarding claim 4, Devulapalli teaches the system of claim 1, wherein the electronic device comprises a system on a chip (para. [0091] recites embodiments are applicable for use with all types of semiconductor integrated circuit ("IC") chips. Examples of these IC chips include but are not limited to processors, controllers, chipset components, programmable logic arrays (PLAs), memory chips, network chips, systems on chip (SoCs), SSD/NAND controller ASICs, and the like).
Regarding claim 5, Devulapalli teaches the system of claim 1, the plurality of parameters comprise a trip point temperature, a sample period, a limit, and a step size (para. [0023] recites determining suitable trip points and corresponding actions may be complex and typically the set points may be approximations established from thermal experiments, user experiences, or community knowledge (i.e. a trip point temperature). Para [0033] recites the agent may observe the state of the CPU (e.g., temperature, frequency, CPU utilization, etc.), and periodically (e.g., at every time step – i.e. a sample period) decide to take an action (e.g., which may include changing the fan speed (active cooling), and/or limiting the CPU frequency (passive cooling – Examiner’s Note: one of ordinary skill would know that passive cooling would involve some kind of default step size by which to cool the processor)). Para [0028] recites some embodiments may control various parameters such as CPU frequency and fan speed to proactively prevent the system from exceeding the thermal boundaries while optimizing for power and performance (i.e. a limit))
Regarding claim 8, Devulapalli teaches the system of claim 1, comprising monitoring the electronic device to obtain performance indicators of the electronic device while operating under the revised thermal policy configuration (para. [0034] recites the RL agent 52 may receive input information from the CPU thermal simulator 54 such as CPU frequency information, CPU utilization information, CPU temperature information, fan RPM information, and/or other state information. The RL agent 52 may also receive input information related to a power mode (e.g., performance mode, normal mode, power saving mode, etc.), reward information, and/or penalty information. The reward and/or penalty information may be different between the various power modes to encourage the RL agent 52 to adopt different policies based on the power mode (i.e. the system may adopt different policies over time based on received performance indicators)).
Regarding claim 9, Devulapalli teaches the system of claim 8, wherein the performance indicators are obtained from a benchmark test used to evaluate the electronic device (para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed. By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU (i.e. performance indicators are obtained from a benchmark test)).
Claim 15 is a method claim and its limitation is included in claim 1. The only difference is that claim 15 requires a method (para. [0020] recites embodiments of the method 30 may be implemented in a system, apparatus, computer, device, etc., for example, such as those described herein). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 17 is a method claim and its limitation is included in claim 8. Claim 17 is rejected for the same reasons as claim 8.
Claim 18 is a method claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Claim 19 is a method claim and its limitation is included in claim 10. Claim 19 is rejected for the same reasons as claim 10.
Claim 20 is a machine-readable medium claim and its limitation is included in claim 1. The only difference is that claim 20 requires a machine-readable medium (para. [0015] recites alternatively, or additionally, all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device). Therefore, claim 20 is rejected for the same reasons as claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Devulapalli et al (US 20190042979 A1, herein Devulapalli) in view of Rosik et al (US 20140028377 A1, herein Rosik).
Regarding claim 6, Devulapalli teaches the system of claim 1.
However, Devulapalli does not explicitly teach wherein the plurality of parameters comprise a limit coefficient and an unlimit coefficient.
Rosik teaches wherein the plurality of parameters comprise a limit coefficient and an unlimit coefficient (para. [0040] recites the thermal controller may also include a bank of minimum scaling factor (SF) registers 420.1 through 420.N. In an exemplary embodiment, each SF register may be programmed with a minimum scaling factor (minSF) corresponding to each module. The SF registers may set the minimum current that the sequencer will reduce each module to during a thermal event before moving on to reducing the current scaling factor of the next priority module (i.e. the scaling factor is equivalent to the limit coefficient in that it determines how quickly the system reduces the power in order to reduce the temperature. Para. [0042] recites the current scaling factor, or alternatively, "maximum" current scaling factor, may be a measure of the maximum amount of current that is processed by (e.g., received from or sourced by) a module on the PMIC corresponding to an off-chip power entity (i.e. the unlimit coefficient)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adding the scaling factors from Rosik to the plurality of parameters used by Devulapalli in order to manage the temperature of a processor. Rosik and Devulapalli are both directed to autonomous thermal management of a processor, and one of ordinary skill would benefit from having the ability to .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devulapalli et al (US 20190042979 A1, herein Devulapalli) in view of Jung et al (“Supervised Learning Based Power Management for Multicore Processors”, herein Jung).
Regarding claim 7, Devulapalli teaches the system of claim 1.
However, Devulapalli does not explicitly teach wherein the machine-learning algorithm comprises a Bayesian Optimization with Gaussian Process.
Jung teaches wherein the machine-learning algorithm comprises a Bayesian Optimization with Gaussian Process (fig. 3 and section IV.B recite a top level structure of the proposed PM which incorporates a Bayesian learning framework. The learning framework consists of two phases: extraction and classification. Essentially, we aim to use the supervised learning to enable the PM to automatically discover the relations between input features and output measures and to predict the processor’s performance level (power dissipation and execution time per task) by using the classification. Section V.A.1 recites we have prob(x, m|ϴ), the joint probability density function of the complete input features with parameters given by vector ϴ (ϴ may for example correspond to the mean value and variance of a Gaussian distribution)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the Bayesian 
Claim 16 is a method claim and its limitation is included in claim 7. Claim 16 is rejected for the same reasons as claim 7.

Claims 11-14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Devulapalli et al (US 20190042979 A1, herein Devulapalli) in view of Lee et al (US 10146286 B2, herein Lee).
Regarding claim 11, Devulapalli teaches the system of claim 1, wherein the objective function comprises a scoring term, and a temperature overshooting penalty term (para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed. By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU (i.e. the statistical model from the benchmark test represents the scoring term). Para [0019] recites increased reward information may correspond to one or more of increased processor frequencies and reduced active cooling at block 37, and increased penalty information may correspond to processor temperatures above a threshold temperature at block 38 (i.e. a temperature overshooting penalty)).
However, Devulapalli does not explicitly teach a saturation penalty term.
Lee teaches a saturation penalty term (col. 24 lines 14-22 recite to improve accuracy, runtime feedback mechanisms can be used and the machine learning decision to update a power configuration may be overridden to take no action. This is so, as it is possible for the machine learning model to switch back and forth between several power configurations very frequently, resulting in high switching overhead. A saturation counter (i.e. a saturation penalty) for history tracking may be used to avoid such over-sensitive reaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adding the saturation counter from Lee into the thermal management system from Devulapalli. Lee and Devulapalli are both directed to managing the performance of a processor to avoid overworking or overheating the system, therefore one of ordinary skill would benefit from adding the saturation counter to avoid temperature and power fluctuations in order to save power.
Regarding claim 12, the combination Devulapalli and Lee teaches the system of claim 11, wherein the scoring term represents a statistic result of benchmark scores of the electronic device (Devulapalli para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed. By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU (i.e. the statistical model from the benchmark test represents the scoring term)).
Regarding claim 13, the combination Devulapalli and Lee teaches the system of claim 11, wherein the temperature overshooting penalty term represents an amount that the electronic device is over a threshold temperature over a period of time (Devulapalli para. [0019] recites increased reward information may correspond to one or more of increased processor frequencies and reduced active cooling at block 37, and increased penalty information may correspond to processor temperatures above a threshold temperature at block 38 (i.e. a temperature overshooting penalty)).
21.	Regarding claim 14, the combination Devulapalli and Lee teaches the system of claim 11, wherein the saturation penalty term represents an amount of temperature fluctuation after the electronic device reaches temperature saturation (Lee col. 24 lines 14-22 recite to improve accuracy, runtime feedback mechanisms can be used and the machine learning decision to update a power configuration may be overridden to take no action. This is so, as it is possible for the machine learning model to switch back and forth between several power configurations very frequently, resulting in high switching overhead. A saturation counter (i.e. a saturation penalty for temperature fluctuation) for history tracking may be used to avoid such over-sensitive reaction).
Claim 21 is a machine-readable medium claim and its limitation is included in claim 11. Claim 21 is rejected for the same reasons as claim 11.
Claim 22 is a machine-readable medium claim and its limitation is included in claim 12. Claim 22 is rejected for the same reasons as claim 12.
Claim 23 is a machine-readable medium claim and its limitation is included in claim 13. Claim 23 is rejected for the same reasons as claim 13.
Claim 24 is a machine-readable medium claim and its limitation is included in claim 14. Claim 24 is rejected for the same reasons as claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150148981 A1 (Kong et al) teaches multi-correlative learning thermal management of a system on a chip.
US 20120271481 A1 (Anderson et al) teaches thermal load management of a portable device by reallocating the task load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.M.F./Examiner, Art Unit 2121                                                                                                                                                                                           


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121